     Case 5:19-cv-02298-AB-SP Document 30 Filed 09/08/20 Page 1 of 2 Page ID #:227




1
2
3
4
5
6
7
8
9
10
                                UNITED STATES DISTRICT COURT
11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                     WESTERN DIVISION
13
14   UNITED STATES OF AMERICA,                  Case No. 5:19-cv-02298 AB (SPx)
15                Plaintiff,                    ORDER GRANTING STIPULATION
                                                TO AMEND THE COMPLAINT
16                       v.
                                                Complaint Filed: December 2, 2019
17   CITY OF HESPERIA, et al.                   Fact Discovery Cut-off: May 7, 2021
                                                Motion Cut-off; May 21, 2021
18                Defendants.                   Trial Date: September 21, 2021
                                                Last Date to Amend: October 2, 2020
19
                                                Honorable André Birotte Jr.
20                                              United States District Judge
21
                                           ORDER
22
           Having reviewed the Parties’ Stipulation to Amend the Complaint, and good cause
23
     appearing,
24
     //
25
     //
26
     //
27
     //
28
     Case 5:19-cv-02298-AB-SP Document 30 Filed 09/08/20 Page 2 of 2 Page ID #:228




1          IT IS HEREBY ORDERED that the request to file the First Amended Complaint
2    attached to the Parties’ Stipulation as Exhibit 1 is GRANTED. Plaintiff must file the
3    First Amended Complaint within one week after the issuance of this order.
4          IT IS SO ORDERED.
5
6    Dated: September 08, 2020                   ___________________________
                                                 The Honorable André Birotte, Jr.
7                                                United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
